Filed 1/4/22 In re A.F. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 In re A.F., a Person Coming                                     B309579
 Under the Juvenile Court Law.
 LOS ANGELES COUNTY                                              (Los Angeles County
 DEPARTMENT OF CHILDREN                                          Super. Ct. No. 20CCJP01125A)
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 C.F.,

           Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Steff R. Padilla, Juvenile Court Referee.
Affirmed.
      Cristina Gabrielidis, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jane Kwon, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                        **********
       Father C.F. appeals the dispositional order removing his
then one-year-old daughter, A.F. from his custody, arguing it was
not supported by substantial evidence, and that there were
reasonable means to protect her other than removal, including
unannounced home visits. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       This family came to the attention of the Los Angeles
County Department of Children and Family Services
(Department) in January 2020, after the Department received a
referral that mother I.T. was incarcerated, and that maternal
family members were caring for A.F., but were interfering with
father’s visitation, and were not properly caring for A.F.
According to the reporting party, A.F. was sick, dirty, and had a
diaper rash, and there were concerns about domestic violence in
maternal grandparents’ home, and allegations that maternal
uncle had molested mother.
       The Department social worker visited maternal
grandparents’ home and found it to be clean and organized.
Maternal grandmother denied any domestic violence or sexual
abuse by maternal uncle. Maternal grandparents were seeking a
legal guardianship over A.F. during mother’s incarceration for
robbery. A.F. was clean and did not have any marks, bruises, or
rashes. There was a pending custody and paternity case between
mother and father. Father was allowed three days of
unmonitored visitation per week.
       According to maternal grandmother, father was impatient
and antisocial, and he had no parenting experience or education.
Maternal grandfather reported that when mother and father
argued, he saw father “roll up his sleeves” and act aggressively.
Father would also give maternal grandparents’ “intimidating”



                                2
looks during custody exchanges, and he refused to discuss
anything about A.F.’s care with them.
      Mother reported there was domestic violence in her
relationship with father. She obtained a restraining order
against him which protected mother, A.F., and maternal
grandparents. The restraining order was subsequently modified
so that father could have visitation with A.F. Mother had ended
her relationship with father in November 2019. Father was
controlling, and abused her physically and emotionally, even
strangling her while she was pregnant with A.F. Father had
anger issues and “shook [infant A.F.] in anger due to child not
responding to father holding her based on his expectations.”
Father also took A.F. from maternal grandparents and did not
return her for a month in violation of the court’s visitation order.
      Mother denied any sexual abuse history, or any domestic
violence between maternal grandparents. According to mother,
father was always in a bad mood and abused his prescription
pain medication. Mother wanted her parents to obtain custody of
A.F. because she did not think A.F. would be safe with father.
Mother cried when discussing father’s domestic violence.
      On January 22, 2020, father had a visit with A.F., and
went to the police station to report that her “p---- was red” and
that he was concerned because maternal uncle had access to the
child and had molested mother. Police immediately examined
A.F. and observed no redness or marks or bruises.
      A Department social worker visited father’s home on
January 24, 2020. Father shared an apartment with paternal
grandparents and paternal uncle. He refused to be interviewed
alone. Father is a Regional Center client. He received 15 hours
per month assistance. He admitted to domestic violence in his



                                 3
relationship with mother, but claimed mother was the aggressor
and that he never struck her. He denied shaking his daughter.
Father was loud and aggressive during the interview.
       Father denied many aspects of his history, which had been
thoroughly documented, such as prior child welfare involvement
with his family when he was a child for abuse by paternal
grandfather, mental health issues, including multiple psychiatric
hospitalizations when he was a minor and suicidal ideation, and
his violent criminal history for which he was sentenced to four
years in prison.
       On January 25, 2020, father took A.F. to the hospital
because her “p---- was red” even though the social worker had
explained that diaper rashes are common and normal. Doctors at
the hospital did not notice any redness and advised father to
follow up with primary care.
       Paternal grandmother told the Department she cared for
A.F. “everyday” and that father is a good parent and is very
affectionate and attentive. She described maternal family
members as “bad” and that mother once punched father’s face.
Paternal grandfather also reported that mother would hit father.
Other paternal relatives claimed that A.F. would arrive for visits
dirty and unbathed.
       Father’s Regional Center independent living skills worker
had no concerns about father or his ability to care for A.F.
       A.F.’s babysitter reported that A.F. was always well-cared
for by maternal grandparents. However, she would return from
visits with father “more serious, clingy” and would cry more.
       On February 5, 2020, father texted the social worker that
A.F. had a “burn” on her private parts, a mark on her neck, and a
rash on her face. On February 8, 2020, father texted the social



                                4
worker, reporting A.F. had a bruise on her spine and a rash on
her “private area,” and that he was taking her to the emergency
room.
      The Department obtained a removal order on February 24,
2020. When the social worker informed father of the order, he
became upset and said he “refuses to comply with any type of
therapeutic services” even if ordered by the court. The
Department also filed a petition, with allegations under Welfare
and Institutions Code section 300, subdivisions (a) and (b) based
on domestic violence between mother and father, and father
shaking A.F. (All further statutory references are to this code.)
A.F. was detained from mother and father on February 27, 2020,
and placed with maternal grandparents. Father’s visitation was
ordered to be monitored.
      Soon after A.F.’s detention, the Department filed a first
amended petition adding allegations based on father’s mental
health history and his inability to independently parent A.F.,
including his lack of parenting insight, such as mistaking diaper
rash for sexual abuse.
      When the Department interviewed father about the new
allegations, father accused the social worker of trying to
“provoke” him and told her not to call him if the Department did
not have anything good to say about him, and to “keep your
mouth shut.” When the social worker explained that the
Department was there to support him and provide services to
address any concerns, father told her to “[t]ake that bull----
somewhere else.”
      According to the July 2020 jurisdiction/disposition report,
A.F. was thriving with maternal grandparents; she was well-
cared for and happy and did not have any marks or bruises.



                                5
Their home was appropriate, and they were cooperative and
communicative with the Department.
       Father still refused to be interviewed alone, without the
assistance of paternal family members and his Regional Center
caseworker, who often responded for father. Paternal family
members appeared to be in denial about father’s history, and the
risks to A.F. For example, paternal grandmother minimized
father’s violent behaviors and asserted he did not have a mental
health history.
       Father had difficulty retaining information about basic
infant care that the Department repeatedly told him. Father
frequently raised his voice at social workers, made threats, and
could not understand why the Department was involved with the
family, even though it was explained to him repeatedly. He was
also fixated with the belief that A.F. was being sexually abused,
even though there was no evidence of sexual abuse. Father was
hypervigilant, constantly inspecting A.F.’s body for marks and
bruises. He made vulgar comments about A.F.’s “p----” and her
smelling like “shit,” accusing maternal grandparents of not
washing “her ass in weeks.” He also would not agree to have his
visitation monitored, so he was unable to visit A.F. for a period.
His visitation resumed after his Regional Center worker was
approved as a visitation monitor.
       The MAT assessor noted that father appeared “angry” and
“defensive” and was focused on his own needs rather than the
needs of his daughter. The assessor believed “it would be
incredibly challenging for him to participate in services needed
for his child to thrive.”
       On July 9, 2020, the juvenile court sustained allegations in
the first amended petition, based on the history of domestic



                                 6
violence between mother and father, and father’s limited ability
to independently care for A.F. Father does not challenge these
findings on appeal.
       According to the Department’s August 2020 supplemental
report, father had enrolled in parenting classes, individual
counseling, domestic violence classes, and anger management
classes.
       During a July 2020 visit to father’s home, father and the
paternal grandparents videotaped the social worker without her
consent, and refused to stop when she asked them to. The social
worker felt unsafe and left. The Department suspended in
person visits with father due to safety concerns because of his
hostile behavior.
       A December 2020 last minute information for the court
reported that father refused to discuss his progress in his
programs with the Department. His Regional Center worker
reported that father had completed an eight-hour parenting
course, an eight-hour domestic violence course, and an eight-hour
anger management course. He was seeing a psychiatrist
monthly, but was not prescribed any medications, and was not
diagnosed with any mental health disorders. She also reported
that visits were going well, and that father was independently
caring for A.F. without his mother’s help. However, father
refused to allow the Department to observe his visits with A.F.
       At the December 8, 2020 disposition hearing, A.F.’s counsel
and father asked for A.F. to be placed with father. The court
removed A.F. from father and ordered father to participate in
reunification services. The court acknowledged that “contempt”
for the Department alone was an insufficient basis to remove a
child from a parent. But the court found that if father could not



                                7
cooperate with the Department, it was impossible for the court to
assess A.F.’s safety in his care, and impossible to deliver services
to ensure her safety. This timely appeal followed.
                           DISCUSSION
       Section 361, subdivision (d) provides that “[a] dependent
child shall not be taken from the physical custody of his or her
parents . . . with whom the child did not reside at the time the
petition was initiated, unless the juvenile court finds clear and
convincing evidence that there would be a substantial danger to
the physical health, safety, protection, or physical or emotional
well-being of the child for the parent . . . to live with the child or
otherwise exercise the parent’s . . . right to physical custody, and
there are no reasonable means by which the child’s physical and
emotional health can be protected without removing the child
from the child’s parent’s . . . physical custody.” (Italics added; see
In re S.S. (2020) 55 Cal.App.5th 355, 373.)
       A removal order is proper if it is based on proof that the
child will be at substantial risk of harm if he or she remains in
the parent’s custody. “The parent need not be dangerous and the
child need not have been actually harmed before removal is
appropriate.” (In re R.V. (2012) 208 Cal.App.4th 837, 849.) The
focus is on averting harm to the child. We review the
dispositional order for substantial evidence, keeping in mind the
trial court had to find clear and convincing evidence supporting
removal. (In re V.L. (2020) 54 Cal.App.5th 147, 155.) We must
decide “ ‘whether the record as a whole contains substantial
evidence from which a reasonable fact finder could have found it
highly probable that the fact was true.’ ” (Ibid.)
       We find such evidence here. Father does not challenge the
jurisdictional findings, and the sustained findings are prima facie



                                  8
evidence A.F. was unsafe with father. (See In re T.V. (2013)
217 Cal.App.4th 126, 135 [“The jurisdictional findings are prima
facie evidence the minor cannot safely remain in the home.”].)
Father was angry, hostile, and denied that he ever perpetrated
domestic violence against mother, suffered from any mental
health problems, or had a violent criminal history. He persisted
in making unfounded allegations that A.F. was sexually abused,
thereby subjecting her to invasive examinations. His hostility
toward the Department, his unwillingness to discuss his services,
and his refusal to allow the Department to assess his visitation,
provide additional substantial evidence to support the removal
order.
                          DISPOSITION
       The removal order is affirmed.



                       GRIMES, Acting P. J.
     WE CONCUR:




                       STRATTON, J.




                       WILEY, J.




                                9